The opinion of the Court was delivered by
Todd, J.
The plaintiffs sue to recover a square of ground situated in the village of Meclianickham, Parish of Jefferson, described as square No. 8, and to annul 3 donation previously made of the property by one Dolhonde.
. The plaintiffs allege that they acquired the square or lot by purchase from Dolhonde subsequently to the date of his donation.
The answer admits the donation and possession and use of the property by the donee, and denies that any cause for its revocation exists.
This answer was filed after the exceptions to the suit were overruled, which exceptions, under the conclnsions we have reached touching the merits of the controversy, we deem it unnecessary further to notice.
The grounds relied on to annul or revoke the donation, as set forth in the petition, are substantially these :
1. That the property has never been accepted by the donee.
2. That the terms and conditions of the donation have never been fulfilled or complied with.
That the act of donation was not properly registered.
First. It is manifest, botli from the act of donation and the declarations in the deed under which the plaintiffs claim, that the donation was made to the Police Jury of the Parish of Jefferson, Right Bank. The donation was formally accepted by the President of that body, and possession taken by the donee, and continued possession acknowledged by the allegations of the petition. Such acceptance was complete.
Second. The conditions, and the only ones declared in the act of donation, are the following, quoting :
“ First. That the land hereby donated shall not be used for any other purpose except those relating strictly to the use of the parish.
“ Second. That if, from any future causes or enactments, their use *603as such be discontinued, then the ground and that only shall revert back to him, the said Pierre Leonce Dolhonde, or to his heirs, without any encumbrance whatsoever; or, in lieu thereof, the sum of two thousand ■dollars.”
The evidence shows that a jail was ereeted on the lot, which was used for the purpose of confining or detaining prisoners, which destination and use of the lot was strictly for parish purposes and a compliance with the terms of the act. There was no obligation assumed in the act on the part of the Police Jury to erect a courthouse or to establish the seat of justice for the parish there.
The donor, in the years that elapsed after the donation, never complained to the Police Jury that the property was not being properly used or was not used as contemplated by the donation, and never required that it should be put to other uses.
The parol testimony to show other conditions beyond those expressed in the writing, or the opinions of the donor respecting the same, was improperly admitted ¿ but this testimony does not establish the grounds for the revocation on which the plaintiffs rely.
Third. The donation was registered; the only omission charged in this respect relating to the renunciation of the donor’s wife annexed to the act. This omission was wholly immaterial; and even the certificate of the wife’s renunciation, which was recorded, was unnecessary.
We do not consider the point relating to the property donated being community property and the donor being without right to convey by gratuitous title only one undivided half of tbe lot, for the reason that, no such issue is raised by tbe pleadings and is urged only in argument.
We have carefully reviewed the whole evidence, and we find no ground whatever upon which plaintiffs can base a claim to recover the lot in question. Their claim is unfounded.
It is, therefore, ordered, adjudged and decreed that the judgment of the lower court be annulled, avoided and reversed, and it is now ordered, adjudged and decreed that the plaintiffs’ demand be rejected at their costs in both Courts.